Citation Nr: 1723011	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder.  

2.  Entitlement to service connection for the chronic residuals of an injury of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1987 to April 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.

In a February 2017 claim the Veteran requested an increased rating for his service-connected psychiatric disorder.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  While the Veteran manifested complaints of low back pain during service, a chronic low back disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  While the Veteran sustained an injury of the right foot during service, chronic residuals of a right foot disorder were not evident during service or at any time thereafter.


CONCLUSIONS OF LAW

1.  A chronic low back disability was neither incurred in nor aggravated by service nor may degenerative joint disease of the lumbar spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  Residuals of an injury of the right foot were neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in December 2009 and May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in August 2010.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Low Back Disability

The Veteran claims service connection for a chronic low back disability that he asserts had its onset during service.  During testimony at the March 2016 Board hearing, he related that he first had back complaints while on active duty and that he has had continuous complaints of back pain since that time.  In testimony at the hearing, the Veteran's spouse related that the Veteran has had persistent low back pain since she first met him in approximately 2005.  

Review of the Veteran's STRs shows no pertinent abnormality on examination for entry into service.  STRs show that in April 1993 the Veteran had complaints of low back pain of two days duration without trauma.  He had an aching type pain along the posterior waist line without radiation or other symptoms.  He was slow to touch his toes and undress, but had full range of motion without deformities.  The assessment was mechanical low back pain.  On examination for separation from service, the Veteran reported having, or having had, recurrent back pain.  Clinical evaluation of the spine was normal.  

Post-service treatment records dated in March 2010 show that at that time the Veteran had complaints of low back pain.  In April 2010, he stated that he continued to complain of pain all across his lower back and had had intermittent pain for several years following an injury while in the military.  He stated that his back "hasn't been the same since."  

An examination was conducted by VA in August 2010.  At that time, the Veteran related that he had had low back pain since 1991, but that it had worsened over the past two years.  It was noted that a November 2008 X-ray study was negative.  The diagnosis was chronic low back strain with limitation of motion and negative X-ray.  Regarding whether the Veteran's disorder could be related to the back pain in 1993, the examiner opined that the current low back problem was not a continuation of the symptoms that started during service.  It was not caused by, a result of, aggravated by, or aggravated beyond its natural progression by military service.  The rationale was that X-ray studies were normal and there was no indication that being seen on one occasion in 1993 during service resulted in the back problems currently demonstrated.  

VA outpatient treatment records dated in October 2013 include an MRI study that was consistent with mild degenerative joint disease.  In a May 2016 statement, the Veteran's private physician indicated that he had treated the Veteran for intermittent low back pain dating to at least 2008.  He stated that the Veteran had chronic changes to the lumbar spine that were believed to be related to a previous injury.  

The record shows that the Veteran had one episode of back pain in service and, while he did report having recurrent back pain at separation from service, clinical evaluation at that time was normal.  He is next shown to have complaints of back pain, as evidenced by his spouse's testimony, approximately 11 years later.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for 11 years is itself evidence which tends to show that his current back disability did not have its onset in service or for years thereafter.  

Additionally, it is noted that there are two medical opinions in the record regarding the etiology of the Veteran's current back disability, which was shown on MRI study in 2013 to be mild degenerative joint disease.  While the private physician indicated that the Veteran's chronic back disorder was related to a previous injury, it is noted that the STRs do not document an actual injury during service.  The Veteran denied trauma to the back at that time.  The VA examiner in 2010, found no relationship based on the negative X-ray study reported in 2008.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  

In this case the Board finds that the 2010 opinion rendered by the VA examiner, which is based largely on the negative X-ray study, is of more probative value than the private physician opinion that the Veteran's current chronic back disorder was related to an unspecified injury, which was not specifically documented, and, indeed, was denied, in the Veteran's STRs.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Residuals of an Injury of the Right Foot

The Veteran contends that he has residuals of a foot injury that he sustained while on active duty.  In correspondence and testimony before the undersigned, he stated that his right foot was injured when a metal bar used for towing a 72 ton M-1 Tank fell while he was attempting to disengage it.  He stated that he was treated and remained on crutches for approximately two weeks.  He stated that he now had a dull, aching pain, particularly in cold weather, for which he took the medication Advil.  His spouse reported that the Veteran could not stand for long periods of time due to right foot pain.  

Review of the Veteran's STRs shows that in August 1989 he sustained an injury of the right foot when a tow bar fell on the instep.  He was initially treated with ice and an ace wrap.  Examination of the foot showed ecchymosis and edema across the instep with decreased range of motion of the ankle and toes due to pain.  An X-ray study was negative for fracture.  The assessment was contusion.  The Veteran was told to elevate his foot as much as possible and given crutches.  On follow-up evaluation, he continued to have complaints of right ankle pain and to utilize an ace wrap and crutches.  Several days later, it was noted that he still had slight ecchymosis on the instep, but that the abrasions were clean and there was no longer erythema.  The assessment was healing contusion of the right foot.  STRs showed no further complaints of right foot disability.  On examination for separation from service, the Veteran reported having had foot trouble that was noted by the examiner to relate to the tow bar falling on his right foot with no sequela.  Clinical evaluation of the feet was normal.  

Review of the post-service medical evidence, including treatment records from VA and private sources, fails to show evidence of residuals of a right foot injury.  

An examination was conducted by VA in August 2010.  At that time, the injury of the Veteran's right foot was noted, but the Veteran did not have current complaints of a right foot disability with the examiner stating that the symptoms had resolved.  Examination of the right foot showed no abnormal findings.  The diagnosis was normal examination of the right foot.  Regarding a request for an opinion regarding whether there were residuals of the in-service right foot injury, the examiner stated that there was no right foot condition related by the Veteran on examination today.  The rationale was that the "Negativity of problem speaks for itself."

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  

In this case, while the record shows that the Veteran sustained an injury of the right foot in service and the Veteran and his spouse indicated that he had intermittent pain in the foot particularly in cold weather, there is no indication of a chronic disability either in service or thereafter.  As such, the evidence is not sufficient to establish the presence of a chronic right foot disability during service, and there is no evidence of any complaints or findings of a chronic right foot disability since service.  As noted, it is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Id.  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of any chronic right foot disability, nor has he submitted any medical or lay evidence describing any chronic right foot symptomatology.  The current private and VA treatment records consistently show no complaints or findings with respect to the right foot.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of an injury of the right foot, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a chronic low back disorder is denied.  

Service connection for the chronic residuals of an injury of the right foot is denied.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


